Citation Nr: 1023980	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Madison County Board of 
Supervisors


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in April 2010.

The Veteran's claim has been treated as one to reopen a 
previously denied claim.  The Veteran originally filed a 
claim for service connection for a back disorder in November 
1975.  This matter was never adjudicated.  In June 2004, the 
claim for service connection for a back disorder was denied.  
In August 2004, the Veteran filed a notice of disagreement 
with that decision.  A statement of the case was issued in 
December 2005.  In January 2006, the Veteran filed a 
statement which can reasonably be construed as a substantive 
appeal.  As such, the Veteran's claim for service connection 
is an original one dating back to November 1975.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, the Board notes that the 
Veteran's service treatment records are not available as they 
were apparently destroyed in the fire at the National 
Personnel Records Center in St. Louis, Missouri.  When, as 
here, service records cannot be located, through no fault of 
the Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Given their absence, service treatment records cannot be 
consulted to determine whether the Veteran was treated for a 
back injury in service.  However, the Veteran has testified 
as to his back injury in service.  He was on maneuvers in 
Fort Pope, Louisiana, loading 25 pounds of ammunition into a 
gun when he slipped.  As he fell, he held onto the ammunition 
and the action jerked his back.  He went to sick call and 
complained and was sent to the hospital.  He stated that he 
continued to report to sick call and was often placed on 
light duty.

The Veteran has repeatedly submitted a statement from R.H., 
who served with the Veteran.  R.H. recalls that the Veteran 
injured his back in service and was frequently seen in sick 
call for back problems.  The RO declined to afford this 
statement any weight because R.H. did not provide a Social 
Security number and they could not verify he was in the 
service.  A Social Security number is not required to render 
a "buddy statement" credible, particularly when the service 
treatment records are missing through no fault of the 
Veteran.

Lay witnesses can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  As such, 
the Board finds that the Veteran's and R.H.'s statements are 
credible evidence that the Veteran injured his back in 
service and repeatedly received treatment for a back disorder 
in service, unless competent evidence received in the course 
of the develop0ment of this claims shows otherwise.

Given the in service injury and the fact that current 
treatment records show that the Veteran presently has a back 
disorder, a remand is required to determine the nature and 
the etiologies of the Veteran's back disorder.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  The Veteran should be scheduled for a VA 
examination for his back disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel 
folder and associate it with the claims 
folder.  If it is unavailable, ensure 
that all attempts to obtain the folder 
are documented in the claims folder.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disorder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and offer an 
opinion as to whether a back disorder 
had its onset in service, is related to 
service, or was aggravated by service 
or a service-connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

